Citation Nr: 9908890	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-50 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a sinus disorder 
based upon clear and unmistakable error in an August 1972 
rating decision.

2.  Entitlement to an increased evaluation for asthmatic 
emphysema, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for residuals of 
a fracture of the right ankle.

4.  Entitlement to an increased evaluation for residuals of a 
fracture of the L5 vertebra, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran, who had active service 
from January 1947 to December 1967, appealed that decision, 
and the appeal has been forwarded to the Board for review.

The veteran's claims for increased evaluations are discussed 
in the REMAND portion of this decision following the ORDER 
below.  Finally, the Board notes that in correspondence 
received in November 1996, the veteran appeared to be 
claiming service connection for a heart disorder.  As that 
issue has not been adjudicated, the Board refers it to the RO 
for any action deemed appropriate.


FINDINGS OF FACT

1.  In an August 1972 rating decision, the RO held, among 
other things, that the veteran's undeveloped frontal sinuses 
were congenital in nature, and thus not amenable to service 
connection.  The veteran did not timely appeal that decision.

2.  The August 1972 determination by the RO that the 
veteran's undeveloped frontal sinuses was supported by the 
evidence then of record, and was consistent with VA laws and 
regulations then in effect.




CONCLUSION OF LAW

A finding of clear and unmistakable error in an August 1972 
rating decision that denied service connection for 
congenitally undeveloped frontal sinuses is not warranted.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  Developmental or congenital 
disorders are not service-connectable, however.  See 
38 C.F.R. §§ 3.303 (c), 4.9 (1998).  In an August 1972 rating 
decision, the RO denied service connection for congenitally 
undeveloped frontal sinuses (sinus disorder).  The veteran 
was informed of the rating decision, as well as appellate 
rights, in correspondence dated in November 1972.  The August 
1972 rating decision became final one year after he was 
notified of the adverse decision.  See 38 U.S.C.A. 
§ 7105(b)(1)(c)(West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1998).

The RO based its August 1972 decision largely on an undated 
service medical record, which reflected a possibly 
undeveloped or small frontal sinus cavity.  In a February 
1962 reenlistment examination report, the veteran reported a 
history of sinusitis, but the examiner made no comment on the 
presence of sinusitis.  In July 1972, the veteran was 
provided a VA examination as a result of his claim for 
service connection.  At that time the veteran had adequate 
ventilation and drainage, but the septum was deflected, and 
there was some increase in mucus secretions.  While the 
examiner did not find a sinus disorder, X-rays did show that 
the veteran had undeveloped frontal sinuses.  There was no 
evidence then of record that would ascribe an etiology to the 
sinus disorder.  The RO denied the claim for service 
connection in August 1972 by characterizing the veteran's 
sinus disorder as a congenital defect.  The diagnostic code 
that would evaluate a deviated nasal septum provides that 
service connection is only warranted when such is the result 
of trauma.  38 C.F.R. § 4.97, Diagnostic Code 6502.  

In April 1996, the veteran's representative filed a formal 
claim for service connection for a sinus disorder based upon 
the presence of clear and unmistakable error in the 
underlying August 1972 rating decision.  (Parenthetically, 
the Board notes that the veteran's representative filed an 
informal claim in June 1995 in order to establish an 
effective date for this claim and for claims for increased 
evaluations.)  As noted above, the veteran did not file a 
timely appeal of that rating decision, and hence, such is 
final and not subject to revision on the same factual basis 
in the absence of clear and unmistakable error.  38 C.F.R. 
§ 3.105 (a) (1998).

Previous determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).  However, a determination 
that there was clear and unmistakable error must be based on 
the record and the law that existed at the time of the prior 
unappealed rating decision.  Damrel v. Brown, 6 Vet. App. 
242, 245-246 (1994); Russell v. Principi, 3 Vet. App. 310, 
314 (1992).  Moreover, clear and unmistakable error is 
narrowly defined and is the kind of error of fact or law 
that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The veteran's representative implicitly argued in the April 
1996 formal claim that the August 1972 rating decision found 
that the veteran's sinus disorder preexisted service and was 
not aggravated thereby.  The representative continued that 
the veteran's sinus disorder either became manifest during 
service, or in the alternative, became worse during his 
service.  Specifically, the representative argued that there 
was no evidence that would rebut the veteran's presumption of 
soundness, and thus, the RO clearly and unmistakably erred in 
finding that the veteran' sinus disorder preexisted service.  

However, a review of the underlying August 1972 rating 
decision reflects instead that the RO construed the veteran's 
sinus disorder as a congenital disorder, which is not subject 
to service connection.  See 38 C.F.R. §§ 3.303 (c), 4.9.  
Nothing then in the claims file would suggest that the 
veteran's sinus disorder could not be characterized in this 
manner.  The veteran did not report any trauma as a possible 
cause of his sinus disorder, nor did a VA examiner or service 
clinicians ascribe any other etiology.  The RO did not find 
that the veteran's sinus disorder preexisted service, nor did 
it find that such was not aggravated.  Their denial was based 
upon other grounds.  

Ultimately, the finding by the rating board in August 1972 
that the veteran's sinus disorder was a congenital disorder 
was a tenable conclusion based upon the evidence then of 
record.  In weighing the evidence before it at the time, the 
rating board merely arrived at a conclusion with which 
reasonable minds could differ or with which one might now 
disagree, or make further inquiry.  The rating board's 
decision in this regard was an exercise of rating judgment.  
The August 1972 rating decision had a tenable basis in the 
record and cannot be said to constitute the kind of clear an 
unmistakable error defined by Fugo.  Mere disagreement with 
how the RO evaluated the facts before it is inadequate to 
raise such a claim.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

The Board therefore concludes that clear and unmistakable 
error is not demonstrated in the August 1972 rating decision, 
and that service connection for a sinus disorder is not 
warranted based upon clear and unmistakable error.





ORDER

Clear and unmistakable error was not present in an August 
1972 rating decision that denied service connection for a 
sinus disorder.


REMAND

The veteran's representative has argued in a December 1998 
Statement of Representative in Appeals Case that further 
information is required before an informed and equitable 
decision can be made on the veteran's claims for increased 
evaluations.  Specifically, the veteran's representative has 
argued that the evaluations provided the veteran are not 
adequate to evaluate his claims.  The Board agrees, as the 
examiner who conducted the pulmonary portion of the May 1996 
VA examination did not comment on the presence or absence of 
dyspnea, nor was there comment on the level or frequency of 
any asserted dyspnea.  Similarly, no range of motion studies 
were performed on the veteran's right ankle.

Further, the veteran's representative noted that during the 
pendency of the claim for an increased evaluation for 
emphysema the schedular criteria used to evaluate pulmonary 
disorders changed, but that the RO has not yet evaluated the 
veteran using the changed schedular criteria.  

Finally, the Board notes that at the time of his May 1996 VA 
examination of the spine, the veteran did not have postural 
abnormalities, nor did he show fixed deformity of the spine.  
The examiner commented that the veteran's residuals of a 
fracture of the L5 vertebra did not include objective 
evidence of pain on motion, and that there was no evidence of 
neurological involvement.  However, in March 1996, just two 
months previously, the veteran sought private treatment from 
Kenneth Sells, M.D., for orthopedic complaints, including 
those relating to the low back.  The veteran then related 
that he had constant back pain, and Dr. Sells noted in 
treatment records that the veteran walked stiffly, which Dr. 
Sells related was due to back pain.  Dr. Sells referred the 
veteran for a CT scan of the back, which was completed the 
following month, in April 1996.  It was noted by history that 
the veteran had complaints of pain radiating from his back to 
his left leg.  The Board notes that the veteran's private 
treatment was obtained substantially contemporaneous with his 
VA examination, and yet records from each appear to be 
contradictory.  The Board believes that another examination 
of the veteran may thus be useful.

Thus, in light of the above, these claims are REMANDED for 
the following actions:

1.  The veteran should be afforded a VA 
examination to ascertain the severity of 
his service-connected residuals of a 
fracture of the L5 vertebra.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished, but must include range 
of motion studies of the lumbar spine.  
In addition, the examiner is requested to 
comment on the presence or absence of 
objective evidence of pain on motion, and 
to comment on the presence or absence of 
muscle spasm and atrophy in the low back.  
The examiner is also requested to explain 
the significance of each finding, and to 
comment on the presence or absence of 
neurological involvement.  The examiner 
is requested to review all pertinent 
records associated with the claims file 
and then offer comments and an opinion as 
to the severity of the veteran's service 
connected back disorder.  The examiner is 
also asked to reconcile findings at this 
examination with findings from Dr. Sells 
and the May 1996 VA examination.  The 
complete rationale for each opinion 
expressed should be set forth.  Since it 
is imperative "that each disability be 
viewed in relation to its history[,]" 38 
C.F.R. § 4.1 (1998), the claims file must 
be made available to the examiner for 
review.

2.  The RO is requested to afford the 
veteran a VA examination by an 
appropriate specialist to determine the 
nature and severity of his asthmatic 
emphysema.  Any and all tests deemed 
necessary by the examiner should be 
performed, but must include appropriate 
pulmonary function studies.  The degree 
of dyspnea must also be discussed.  The 
veteran's general level of health is also 
requested to be discussed, including the 
presence or absence of fever and 
discussion of sputum production.  The 
complete rationale for each opinion 
expressed should be set forth.  Since it 
is imperative "that each disability be 
viewed in relation to its history[,]" 38 
C.F.R. § 4.1 (1998), the claims file must 
be made available to the examiner for 
review.

3.  The RO is requested to afford the 
veteran a VA examination by an 
appropriate specialist to determine the 
nature and severity of his residuals of a 
fracture of the right ankle.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished, but must include X-rays 
and range of motion studies.  Specific 
findings as to deformity and pain on 
manipulation and use, or a lack thereof, 
and findings as to the ability of the 
veteran's right ankle to bear weight, are 
requested.  The complete rationale for 
each opinion expressed should be set 
forth.  Since it is imperative "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1998), the 
claims file must be made available to the 
examiner for review.

4.  The RO should then readjudicate the 
above claims for increased evaluations on 
the basis of all the evidence of record, 
the regulatory changes in 38 C.F.R. 
§§ 4.96, 4.97 (61 Fed. Reg. 46727 
(1996)), which changed the schedular 
criteria used to evaluate pulmonary 
disorders, and taking into consideration 
whether there is evidence of functional 
loss due to pain in the right ankle, 
applying the decision in DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The RO is also 
requested to apply the decision in Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 
(1991), which held that when a law 
changes during the pendency of a claim, 
the law most favorable to the veteran is 
to be used.

5.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate opportunity 
to respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
information and to provide due process of law, and the Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 
- 9 -


- 1 -


